
	
		I
		111th CONGRESS
		1st Session
		H. R. 817
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2009
			Mr. Gingrey of
			 Georgia (for himself, Mr. Deal of
			 Georgia, Mr. Kingston,
			 Mr. Linder,
			 Mr. Price of Georgia,
			 Mr. Westmoreland, and
			 Mr. Broun of Georgia) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To prohibit the use of funds to transfer individuals
		  detained at Naval Station, Guantanamo Bay, Cuba, to facilities in Georgia or to
		  house such individuals at such facilities.
	
	
		1.Prohibition on use of funds
			 to transfer individuals detained at Naval Station, Guantanamo Bay, Cuba, to
			 facilities in GeorgiaNone of
			 the funds appropriated or otherwise made available to any Federal department or
			 agency may be used to transfer any individual detained by the United States at
			 Naval Station, Guantanamo Bay, Cuba, to any military installation located in
			 the State of Georgia or any Federal detention center located in the State of
			 Georgia or to house any such individual at such an installation or detention
			 center.
		
